Citation Nr: 0608723	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  02-13 010A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut




THE ISSUE

Entitlement to an evaluation in excess of 30 percent for the 
service-connected pruritus ani.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1942 to March 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 decision in which the RO 
granted an increased evaluation of 30 percent for the 
veteran's service-connected pruritus ani, effective on 
October 26, 2000.  

In June 2005, the Board remanded the case for additional 
development of the record.  

Pursuant to a June 2005 motion and the Board's granting 
thereof, this case has been advanced on the Board's docket 
under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2005).  



FINDINGS OF FACT

The service-connected pruritus ani is shown to have been 
productive of a disability picture that more nearly 
approximates that of ulceration, extensive exfoliation, or 
crusting, and systemic or nervous manifestations, or with 
exceptionally repugnance.  

2.  The service-connected pruritus ani is not shown to be 
productive of a disability picture consistent with 40 percent 
of the entire body or more than 40 percent of exposed areas 
affected, or when constant or near-constant systemic therapy, 
such as corticosteroids or other immunosuppressive drugs, has 
been required during the past 12-month period.  



CONCLUSION OF LAW

The criteria for the assignment of a rating of 50 percent for 
the service-connected pruritus ani are met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.114, 4.118, including 
Diagnostic Code 7337 (2002); and Diagnostic Code 7806 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law. Regulations implementing the VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
to the case at hand, and the requirements therein appear to 
have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his pruritus ani.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a June 2005 letter.  By this letter, the RO also 
notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. § 
3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Here, the noted "duty to assist" letter was issued 
subsequent to the appealed rating decision.  However, as 
indicated above, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate his 
claim and assist him in developing relevant evidence.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  


Factual Background

In an April 1947 decision, the RO granted service connection 
for pruritus ani, and assigned a noncompensable (no percent) 
rating.  

On October 26, 2000, the veteran submitted a claim for an 
increased rating for the service-connected pruritus ani.  

The January 2001 VA examination indicates that the veteran 
had been provided a steroid cream, which he used regularly.  

On examination, there was moderate perianal erythema, but no 
ulceration or other skin lesions.  It was noted that the 
veteran had been shown to have internal hemorrhoids that also 
contributed to his complaints of anal pruritus.  

The impression was that of chronic pruritus ani, with chronic 
pain and discomfort caused by itching.  The veteran reported 
being unable to sit for prolonged periods of time.  

In an August 2001 decision, the RO increased the evaluation 
for pruritus ani to 10 percent, effective on October 26, 
2000.  

In a statement submitted in October 2001, the veteran stated 
that his condition troubled him on a daily basis.  He noted 
that the spring and summer had been especially aggravating, 
due to the heat and humidity.   

A February 2002 VA dermatology note indicates that the 
veteran was treated for pruritus ani.  On examination, there 
was perianal erythema and erythema in the gluteal fold.  
Topical Benadryl was prescribed.  

In a May 2002 decision, the RO increased the evaluation for 
pruritus ani to 30 percent, effective on October 26, 2000.  

A June 2002 private treatment record indicates that the 
veteran had significant discomfort and irritation due to 
perianal itching and irritation.  

On examination, there was excoriation of the skin in the 
right posterior and anterior positions.  There was also 
ulceration in the anterior position associated with extensive 
depigmentation of the perianal skin.  

The physician stated that the veteran had extensive pruritus 
ani, which in his opinion was secondary to long-term steroid 
use.  It was noted that the veteran's condition involved 
significant excoriation and some ulceration.  

An October 2002 VA dermatology note indicates that the 
veteran was seen for follow-up.  The examiner noted that the 
veteran's private doctor noted that the veteran had steroid 
atrophy perianally.  The veteran was now using a non-steroid 
cream.  

A March 2003 private treatment record indicates that the 
veteran was seen for bleeding following a bowel movement.  On 
examination, there was significant thinning of the perianal 
skin.  

There was an anterior midline tear at the anal verge with an 
accompanying skin tag.  Digital rectal examination also 
revealed some stenosis.  The physician noted that the 
veteran's previous steroid usage might have somewhat 
predisposed him to tearing in that area.  

The November 2003 VA examination indicates that the veteran's 
records and claims file were reviewed.  It was noted that the 
veteran had been treated with topical steroid preparations 
for many years.  

The veteran reported having constant perianal itching.  On 
examination, there were areas of perianal erythema.  There 
were no hemorrhoids or other abnormalities noted.  

The examiner stated that the veteran had evidence of 
erythematous skin changes in the perianal area, most likely 
due to chronic and prolonged steroid treatment, as well as 
the symptoms of perianal itching.  It was noted that the 
veteran seemed to be in some discomfort on a rather regular 
basis.  

In a letter submitted in August 2005, the veteran stated that 
his doctor had found that the extensive use of hydrocortisone 
preparations over a prolonged period contributed to a 
thinning of the skin around the anus, which would split 
during bowel movements, resulting in bleeding.  


Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2005).  Separate rating codes identify the various 
disabilities.  Id.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(2005), which require the evaluation of the complete medical 
history of the veteran's condition.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Pruritus ani is rated for the underlying condition.  38 
C.F.R. Part 4, Code 7337 (2005).  The veteran's pruritus ani 
is evaluated under Code 7806.  

On August 30, 2002, new regulations became effective with 
respect to the criteria to be considered in evaluating skin 
disorders.  Pursuant to the holding of the Court in Karnas v. 
Derwinski, 1 Vet. App. 308 (1991) and the statutory provision 
of 38 U.S.C.A. § 5110(g), the increased rating claims must be 
considered under both the old and the new criteria, with the 
most favorable version applied.  

However, prior to the effective date of the current 
regulations, the veteran's claim for an increased rating may 
only be evaluated according to the older version of 
Diagnostic Code 7806.  See VA O.G.C. Prec. 3-2000 (April 10, 
2000).  The new regulations were considered and applied by 
the RO in the September 2002 SSOC, and the Board will do 
likewise.  

Under the old (pre-amendment) version of this diagnostic 
code, a 30 percent rating was warranted where the condition 
was manifested by constant exudation or itching, extensive 
lesions or marked disfigurement.  

The highest available schedular rating, 50 percent, was 
warranted where the condition was manifested by ulceration, 
extensive exfoliation, or crusting, and systemic or nervous 
manifestations, or where it was exceptionally repugnant.  38 
C.F.R. § 4.118, Diagnostic Code 7806 (2002).  

Under the amended version of Diagnostic Code 7806, a 30 
percent rating is warranted when 20 to 40 percent of the 
entire body, or 20 to 40 percent of exposed areas, is 
affected, or when systemic therapy, such as corticosteroids 
or other immunosuppressive drugs, has been required for a 
total duration of six weeks or more, but not constantly, 
during the past 12-month period.  

A maximum rating of 60 percent may be warranted when more 
than 40 percent of the entire body or more than 40 percent of 
exposed areas are affected, or when constant or near-constant 
systemic therapy, such as corticosteroids or other 
immunosuppressive drugs, has been required during the past 
12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(2005).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "when the positive and 
negative evidence relating to a veteran's claim are in 
'approximate balance,' thereby creating a 'reasonable doubt' 
as to the merits of his or her claim, the veteran must 
prevail."  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Id. at 1365.  


Analysis

The current rating of 30 percent for pruritus ani has been in 
effect since the date the veteran reopened his claim, on 
October 26, 2000.  

Following a careful review of the evidence, the Board finds 
that, as the service-connected pruritus ani most closely 
approximates the criteria for a 50 percent rating, an 
increased rating is assignable in this case.  

As to a higher rating under the old regulations, a 50 percent 
rating is warranted for findings that resemble ulceration, 
extensive exfoliation, or crusting, and systemic or nervous 
manifestations, or where they are exceptionally repugnant.  

The June 2002 private treatment record indicates that there 
was ulceration in the anterior position.  These findings in 
the Board's estimation would not be inconsistent with a 
disability picture approaching that of extensive exfoliation, 
or crusting, and systemic or nervous manifestations.  

However, as to a higher rating under the amended regulations, 
for the period beginning on August 30, 2002, a 60 percent 
rating is not warranted for the service-connected pruritus 
ani as the medical evidence of record indicates that the 
veteran has required use of constant or near-constant 
systemic therapy, such as corticosteroids, during the past 
12-month period.  

An October 2002 VA dermatology note indicates that the 
veteran's private doctor noted that the veteran had perianal 
steroid atrophy.  The veteran was now using a non-steroid 
cream.  

A March 2003 private treatment record indicates that the 
veteran's previous steroid usage might have somewhat 
predisposed him to tearing in the perianal area.  

Therefore, for the period of his appeal, the Board finds that 
a 50 percent rating is more appropriate for application for 
the service-connected pruritus.  



ORDER

An increased rating of 50 percent, but not higher, for the 
service-connected pruritus ani is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.   



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


